     Case 2:17-bk-22432-WB           Doc 654 Filed 05/21/19 Entered 05/21/19 18:17:58                     Desc
                                      Main Document     Page 1 of 6


      Daren R. Brinkman (CA Bar No. 158698)
 1
      Laura J. Portillo (CA Bar No.186813)
 2    Kevin C. Ronk (CA Bar No. 241598)
      firm@brinkmanlaw.com
 3    B R I N K M A N P O R T I L L O R O N K , A PC
      4333 Park Terrace Drive, Ste. 205
 4
      Westlake Village, CA 91361
 5    Tel: 818.597.2992 | Fax: 818.597.2998

 6    Counsel for Official Committee of
      Creditors Holding Unsecured Claims
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA
                                        LOS ANGELES DIVISION
10

11       In re:                                              Chapter 11
12                                                           Case No.: 2:17-bk-22432-WB
         Point.360, a California corporation,
13                                                           COMMITTEE’S JOINDER IN
                         Debtor.                             DEBTORS’ OPPOSITION TO MEDLEY
14                                                           CAPITAL CORPORATION AND
15                                                           MEDLEY OPPORTUNITY FUND II LP’S
                                                             MOTION FOR ALLOWANCE AND
16                                                           PAYMENT OF ADMINISTRATIVE
                                                             EXPENSE
17

18                                                           Date: May 31, 2019
                                                             Time: 10:00 am
19                                                           Place: Courtroom 1375
                                                                    255 E. Temple Street, 13th Floor
20                                                                  Los Angeles, CA 90012
21

22
             The Official Committee of Unsecured Creditors (the “Committee”) of Point.360, A
23

24    California ("Debtor"), by and through the undersigned counsel, hereby files this Committee’s

25    Joinder ( “Joinder”) in Debtors’ Opposition To Medley Capital Corporation and Medley
26    Opportunity Fund II LP’s Motion For Allowance and Payment of Administrative Expense (ECF
27
      # 597) (the "Motion") and respectfully submits as follows:
28
                                                         1
       Opposition to Debtor’s Motion for Allowance and Payment of Administrative Expense Claim of Board Member
                                                         Fees
     Case 2:17-bk-22432-WB           Doc 654 Filed 05/21/19 Entered 05/21/19 18:17:58                     Desc
                                      Main Document     Page 2 of 6



 1

 2                                         I.         INTRODUCTION

 3           The Medley 507 Administrative Claim Motion fails for lack of any proof of the merits of
 4
     the alleged Medley Administrative claim. Medley even concedes that it has a burden to show
 5
     evidence of the value on the petition date compared to the current date. Yet, it offers no
 6
     evidence of either value. Accordingly, the 507 Administrative claim motion must fail.
 7

 8                                              II.    ARGUMENT

 9     A. MEDLEY 507 ADMINISTRATIVE CLAIM MOTION FAILS TO SATISFY ITS
10
           BURDEN OF PROVING ITS CLAIM UNDER SECTION 507
11
           The Medley 507 Administrative Claim Motion offers no proof of the validity of the claim.
12
      Indeed, Medley concedes that it has a burden to show evidence of the value on the petition date
13

14    compared to the current date. Yet, it offers no evidence of either value. Accordingly, the

15    Medley 507 Administrative Motion must be denied.
16
       B. MEDLEY’S COLLATERAL IS NOT IMPAIRED BY EITHER PLAN AND
17
           CANNOT SHOW ANY HARM TO IT UNDER 507
18
           The probable reason that Medley offers no evidence of impaired collateral values is that
19

20     obviously Medley’s position has not been harmed by the stay and, indeed, is not harmed by

21     either plan. The Debtor’s plan leaves their Medley’s lien and claim in place, unimpaired.
22
       Medley is contesting the Debtor’s plan and is instead seeking confirmation of its own plan
23
       where it agrees to a smaller lien/claim post-acquisition by VDMS in exchange for warrants in
24
       the newly combined entity. Medley’s bargain is by its own choice and is not driven by
25

26     anything in the Debtor’s case, let alone an alleged drop in value of its collateral.

27

28
                                                         2
       Opposition to Debtor’s Motion for Allowance and Payment of Administrative Expense Claim of Board Member
                                                         Fees
     Case 2:17-bk-22432-WB           Doc 654 Filed 05/21/19 Entered 05/21/19 18:17:58                     Desc
                                      Main Document     Page 3 of 6



 1

 2     C. CONFIRMATION SHOULD PROCEED WITHOUT DELAY

 3         The Committee specifically requests that Medley not be allowed to delay the proceedings
 4
      where the Debtor and the trade creditors remain financially vulnerable and any chance of
 5
      payment is further jeopardized by a delay in the confirmation proceedings and an eleventh hour,
 6
      unproven administrative expense.
 7

 8                                           III.    CONCLUSION

 9           Wherefore, the Committee respectfully requests that the Court deny the Motion.
10
                                                              Respectfully submitted,
11

12           DATED: May 21, 2019                              BRINKMAN PORTILLO RONK, APC

13

14                                                            By:     /s/ Daren R. Brinkman
                                                                      Daren R. Brinkman
15                                                                    Counsel for the Committee
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
       Opposition to Debtor’s Motion for Allowance and Payment of Administrative Expense Claim of Board Member
                                                         Fees
     Case 2:17-bk-22432-WB           Doc 654 Filed 05/21/19 Entered 05/21/19 18:17:58                          Desc
                                      Main Document     Page 4 of 6



 1                            PROOF OF SERVICE OF DOCUMENT
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2 address is:

 3 4333 Park Terrace Drive, Suite 205
   Westlake Village, CA 91361
 4 A true and correct copy of the foregoing document entitled (specify): COMMITTEE’S
                                                          JOINDER IN
   DEBTORS’ OPPOSITION TO MEDLEY CAPITAL CORPORATION AND MEDLEY
 5 OPPORTUNITY FUND II LP’S MOTION FOR ALLOWANCE AND PAYMENT OF
   ADMINISTRATIVE EXPENSE
 6 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
     2(d); and (b) in the manner stated below:
 7
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 8 controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On (date) May 21, 2019, I checked the CM/ECF docket for this bankruptcy
 9 case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
     List to receive NEF transmission at the email addresses stated below:
10                                              Service information continued on attached page
11 2. SERVED BY UNITED STATES MAIL:
     On (date) May 21, 2019, I served the following persons and/or entities at the last known addresses in this
12 bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
     in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
13 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
     document is filed.
14
   Honorable Julia Brand
15 U.S. Bankruptcy Court
   Roybal Federal Building
16 255 E. Temple Street
   Los Angeles, CA 90012
17 Bin outside of Suite 1382
                                                         Service information continued on attached page
18
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
19 (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     (date) _______________, I served the following persons and/or entities by personal delivery, overnight
20 mail service, or (for those who consented in writing to such service method), by facsimile transmission
     and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
21 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
                                                              Service information continued on attached page
22
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and
23 correct.

24   5/21/2019                Angelica Weiss                               /s/ Angelica Weiss
       Date                     Printed Name                               Signature
25

26

27

28
                                                          4
       Opposition to Debtor’s Motion for Allowance and Payment of Administrative Expense Claim of Board Member
                                                         Fees
     Case 2:17-bk-22432-WB           Doc 654 Filed 05/21/19 Entered 05/21/19 18:17:58                     Desc
                                      Main Document     Page 5 of 6


                                                   SERVICE LIST
 1

 2 Served electronically via NEF

 3      •    David E Ahdoot dahdoot@bushgottlieb.com, kireland@bushgottlieb.com
 4      •    James C Bastian jbastian@shbllp.com
        •    Ron Bender rb@lnbyb.com
 5
        •    Daren Brinkman office@brinkmanlaw.com,
 6           brinkmanlaw@ecf.inforuptcy.com
 7
        •    William S Brody wbrody@buchalter.com,
             dbodkin@buchalter.com;IFS_filing@buchalter.com
 8      •    Sara Chenetz schenetz@perkinscoie.com,
 9           dlax@perkinscoie.com;cmallahi@perkinscoie.com
        •    Peter A Davidson pdavidson@ecjlaw.com, amatsuoka@ecjlaw.com
10
        •    W. Jeffery Fulton jeff@jefffultonlaw.com, Yvonne@jefffultonlaw.com
11      •    Jeffrey F Gersh jgersh@gershlegal.com,
12
             hnapier@gershlegal.com;jsedivy@gershlegal.com;hcory@stubbsalderton.com
             ;jgersh@stubbsalderton.com;jsedivy@stubbsalderton.com
13      •    Asa S Hami ahami@sulmeyerlaw.com,
14           agonzalez@sulmeyerlaw.com;agonzalez@ecf.inforuptcy.com;ahami@ecf.infor
             uptcy.com
15
        •    Brian T Harvey bharvey@buchalter.com,
16           IFS_filing@buchalter.com;dbodkin@buchalter.com
17      •    Daniel P Hogan dhogan@mccabehogan.com, dhogan460@gmail.com
        •    Garrick A Hollander ghollander@wcghlaw.com,
18           pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.co
19           m
        •    William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com
20
        •    Robert A Julian rjulian@winston.com, hhammon@winston.com
21      •    Lance N Jurich ljurich@loeb.com,
22           karnote@loeb.com;ladocket@loeb.com;ljurich@ecf.courtdrive.com
        •    David S Kupetz dkupetz@sulmeyerlaw.com,
23           dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdri
24           ve.com
        •    Lewis R Landau Lew@Landaunet.com
25
        •    Melissa Davis Lowe mlowe@shbllp.com, avernon@shbllp.com
26      •    Alvin Mar alvin.mar@usdoj.gov
27      •    David W. Meadows david@davidwmeadowslaw.com

28
                                                         5
       Opposition to Debtor’s Motion for Allowance and Payment of Administrative Expense Claim of Board Member
                                                         Fees
     Case 2:17-bk-22432-WB           Doc 654 Filed 05/21/19 Entered 05/21/19 18:17:58                     Desc
                                      Main Document     Page 6 of 6



 1      •    Elissa Miller emiller@sulmeyerlaw.com,
             asokolowski@sulmeyerlaw.com;emillersk@ecf.inforuptcy.com;dwalker@sulm
 2           eyerlaw.com
 3      •    Susan I Montgomery susan@simontgomerylaw.com,
             assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;mon
 4
             tgomerysr71631@notify.bestcase.com
 5      •    Shane J Moses sjm@moseslaw.co
 6      •    Austin P Nagel melissa@apnagellaw.com
        •    Sean A OKeefe sokeefe@okeefelc.com, seanaokeefe@msn.com
 7      •    Aleksandra Page apage@ecf.inforuptcy.com
 8      •    Sayuj Panicker spanicker@counsel.lacounty.gov
        •    Laura J Portillo office@brinkmanlaw.com,
 9
             brinkmanlaw@ecf.inforuptcy.com
10      •    Justin E Rawlins jrawlins@winston.com, docketla@winston.com;justin-
11           rawlins-0284@ecf.pacerpro.com
        •    Vincent Renda vr@rendalawoffices.com, ld@rendalawoffices.com
12      •    Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
13      •    Jason E Rios jrios@ffwplaw.com, scisneros@ffwplaw.com
        •    Kevin C Ronk Kevin@brinkmanlaw.com, brinkmanlaw@ecf.inforuptcy.com
14
        •    Andrea C Rosati andrea@fsgjlaw.com, linh@fsgjlaw.com
15      •    Lisa Seabron lseabron@weingarten.com
16      •    Ronald A Spinner spinner@millercanfield.com
        •    Andrew Still astill@swlaw.com, kcollins@swlaw.com
17
        •    Arvin Tseng atseng@troygould.com
18      •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        •    Christopher B Wick cwick@hahnlaw.com, lmay@hahnlaw.com
19
        •    Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
20      •    Rolf S Woolner rwoolner@winston.com,
21           DocketSF@winston.com;pacercourtfile@winston.com;rolf-woolner-
             7959@ecf.pacerpro.com
22
        •    Gabe P Wright GWRIGHT@hahnlaw.COM, mkanamori@hahnlaw.com
23      •    Claire K Wu ckwu@sulmeyerlaw.com,
             mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforu
24
             ptcy.com
25

26

27

28
                                                         6
       Opposition to Debtor’s Motion for Allowance and Payment of Administrative Expense Claim of Board Member
                                                         Fees
